Case 2:19-cv-13230-LVP-PTM ECF No. 16 filed 10/12/20        PageID.192    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ELAINA THOMAS,

             Plaintiff,
                                                    Civil Case No. 19-13230
v.                                                  Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                        /

   OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S
SEPTEMBER 1, 2020 REPORT AND RECOMMENDATION [ECF NO. 15]
    AND (2) GRANTING DEFENDANT’S MOTION TO DISMISS
                       [ECF NO. 12]

      On November 1, 2019, Plaintiff Elaina Thomas filed this pro se lawsuit in

which she appears to challenge the Commissioner of Social Security’s

(“Commissioner”) decision denying her application for social security benefits

under the Social Security Act. (ECF No. 1.) That decision is pending before the

Appeals Council. (ECF No. 12-1 at Pg. ID 134.) This Court referred the matter to

Magistrate Judge Patricia T. Morris for all pretrial proceedings, including a hearing

and determination of all non-dispositive matters pursuant to 28 U.S.C.

§636(b)(1)(A) and/or a report and recommendation (“R&R”) on all dispositive

matters pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). (ECF No. 5.) The
Case 2:19-cv-13230-LVP-PTM ECF No. 16 filed 10/12/20           PageID.193    Page 2 of 3




Commissioner subsequently filed a Motion to Dismiss (ECF No. 12) and Plaintiff

responded (ECF No. 14).

      On September 1, 2020, Magistrate Judge Morris issued an R&R

recommending that this Court grant the Commissioner’s motion. (ECF No. 15.)

In the R&R, Magistrate Judge Morris explains that the Court does not have subject

matter jurisdiction to review Plaintiff’s claims because the Commissioner’s

decision is not final and “Plaintiff has not made any claims implicating

constitutional violations that would justify waiving the exhaustion requirement.”

(Id. at Pg. ID 188-89.) At the conclusion, Magistrate Judge Morris advises the

parties that they may object to and seek review of the R&R within 14 days of

service upon them. (Id. at Pg. ID 190.) She further specifically advises the parties

that “[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id. (citing Thomas v. Arn, 474 U.S. 140 (1985); Howard v. Sec’y of

Health & Human Servs., 932 F.2d 505 (6th Cir. 1991); United States v. Walters,

638 F.2d 947 (6th Cir. 1981))) Neither party filed objections to the R&R and the

time to do so has expired.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Morris. The Court therefore adopts the R&R.

      Accordingly,




                                            2
Case 2:19-cv-13230-LVP-PTM ECF No. 16 filed 10/12/20        PageID.194    Page 3 of 3




      IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 12) is

GRANTED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: October 12, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, October 12, 2020, by electronic and/or
 U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                          3
